UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2012 HICKORY TECH CORPORATION (Exact name of registrant as specified in its charter) Minnesota 0-13721 41-1524393 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. Employer Identification No.) 221 East Hickory Street, P.O. Box 3248, Mankato, MN 56002-3248 (Address of principal executive offices) (Zip Code) (800) 326-5789 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03.Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. This amendment hereby amends the Current Report on Form 8-K of Hickory Tech Corporation filed on March 2, 2012 disclosing our $22 million incremental term loan agreement. This amended Form 8-K is being filed to correct an error in the second sentence of the second paragraph under Item 2.03 of the Form 8-K, whichshould have stated the following: "At the current leverage ratio, the applicable margin will be 3.25 percent for LIBOR loans and 2.25 percent for base rate loans, and there is no LIBOR floor amount." SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date:March 5, 2012 HICKORY TECH CORPORATION By:/s/ John W. Finke John W. Finke, President and Chief Executive Officer By:/s/ David A. Christensen David A. Christensen, Senior Vice President and Chief Financial Officer
